ORDER GRANTING JOINT CONSENT MOTION FOR A STAY OF EN BANC PROCEEDINGS
Upon consideration of the Joint Consent Motion for a Stay of En Banc Proceedings, which is unopposed, and for good cause shown;
IT IS SO ORDERED THAT:
The Joint Consent Motion for a Stay of En Bane Proceedings is GRANTED, and the en banc proceedings shall be stayed until 60 days after the current nominee for Under Secretary of Commerce for Intellectual Property and Director of the United States Patent & Trademark Office is confirmed by the United States Senate.